I dissent. I am in entire accord with the views expressed by the district court of appeal *Page 533 
in deciding this case, to the effect that the police court of the city of Riverside is without jurisdiction of the civil case, action in which by said police court it was sought to restrain by this proceeding in prohibition. Under such circumstances, I quite agree with the district court of appeal that a reversal of the judgment of the superior court granting a writ of prohibition should not be had, even if we assume, in accord with some of the decisions, that the writ might have been denied upon the ground that the parties seeking it had a plain, speedy, and adequate remedy by appeal. No good purpose can be subserved by permitting the police court to hear and determine the case on its merits, with the consequent expense and inconvenience to both parties, if the decision of that court ought to be set aside on an appeal to the superior court, on the ground of want of jurisdiction. (SeeCampbell v. Durand (Utah), 115 P. 986, 990.) Further, the question whether a plain, speedy, and adequate remedy by appeal exists in any particular case is, to my mind, one largely within the discretion of the court to which the application for prohibition is made. The mere fact that there is an appeal given by the law is not necessarily sufficient to bar the remedy by prohibition. The remedy by appeal must always be plain, speedy, and adequate, and whether it is of such a nature must depend on the facts of each particular case. We have nothing in the record of this case that compels the conclusion that there was an abuse of discretion on the part of the court in determining that the remedy by appeal was not a plain, speedy, and adequate remedy.